Citation Nr: 1107160	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  03-22 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a psychiatric 
disorder.  

2.  Entitlement to an increased evaluation for low back strain, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The Veteran served on active duty from February 1984 to December 
1986.  

This appeal arises from a May and August 2000 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The issues of service connection for a psychiatric disorder and 
an increased rating for low back strain are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  An August 1988 rating decision denied the claim for service 
connection for mental stress.  A September 1988 letter to the 
Veteran explained that his claim had been denied.  The Veteran 
did not appeal.  

2.  A March 1990 rating decision denied the claim for service 
connection for mental stress.  A June 1990 letter to the Veteran 
explained that his claim had been denied.  The Veteran did not 
appeal.  

3.  In May 1995, the Veteran requested his claim for mental 
stress be reopened.  The RO denied the request to reopen the 
claim in a January 1996 rating decision.  A January 1996 letter 
to the Veteran informed him his request to reopen had been 
denied.  The Veteran submitted additional evidence.  

4.  A February 1996 rating decision denied the request to reopen 
the claim for a nervous disorder.  A March 1996 letter to the 
Veteran from the RO informed him his request to reopen his claim 
was denied.  

5.  The additional evidence submitted since February 1996 is so 
significant it must be considered in order to fairly decide the 
merits of the claim.  


CONCLUSIONS OF LAW

1.  The February 1996 rating decision is final.  38 C.F.R. 
§§ 3.104, 20.1103 (1995).  

2.  New and material evidence has been submitted to reopen the 
claim for service connection for a psychiatric disorder.  
38 C.F.R. § 3.156 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  

As the decision below reopens the claim for service connection 
for a psychiatric disorder and remands it for further 
development, no additional notice or assistance to the Veteran 
with his claim is required at this time.  

NEW AND MATERIAL

The Veteran's original claim for service connection for 
psychiatric disability was denied in August 1988, as the claimed 
disability was not shown when the Veteran had last been examined.  
He was notified of this decision in September 1988.  A March 1990 
decision denied the Veteran's claim to reopen as the record still 
failed to show the presence of the claimed disability.  He was 
notified of this decision in June 1990.  The issue was again 
denied in January 1996 and February 1996, because although the 
Veteran showed he was recently diagnosed to have a psychiatric 
disorder, the evidence did not link it to service.  He was 
advised of this in January and March 1996 letters.  

The Veteran's current appeal arises from a January 2000 claim to 
reopen.  The provisions of applicable criteria were changed 
effective for claims filed on or after August 29, 2001.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156 
(2003)).  Consequently, the prior version of § 3.156 applies.  
This provides that a prior final denial of a claim for benefits 
may be reopened upon submission of new and material evidence.  
New and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (2001).  

The evidence added to the record since the last prior final 
denial in 1996, includes treatment records that suggest elements 
of the Veteran's current psychiatric disability may be related to 
his medical condition, which would contemplate his service 
connected low back disability.  (See May 2002 VA outpatient 
record.)  Such evidence, which has not been previously 
considered, bears directly and substantially upon the specific 
matter under consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Under these circumstances, it may be concluded that new and 
material evidence has been submitted to reopen the claim for 
service connection for a psychiatric disorder.  


ORDER

New and material evidence has been submitted to reopen the claim 
for service connection for a psychiatric disorder, to this extent 
only the appeal is granted.  


REMAND

With respect to the claim concerning psychiatric disability, 
review of the claims file shows that in January 1999, the Veteran 
submitted a portion of what is entitled Description of Medical 
Benefits Provided Along with Summary of Diagnoses, Description or 
Diagnostic Tests Performed, Nature of Any Significant Pre-
Existing Conditions and A Brief Description of Surgeries 
Performed , If Any, which appears to be a document prepared by 
his employer at the time.  It mentions what appears to be a 
psychiatric evaluation accomplished by individuals named Dr. 
Lawrence J. Gilgun, Dr. Michael Conrad, and Dr. John Hutcheson, 
(the latter of whom apparently suspected the presence of 
psychiatric difficulties prior to 1992).  Attempts to obtain 
copies of those evaluations should be made.  In addition, the 
Veteran should be afforded a VA evaluation to determine if he 
currently has an acquired psychiatric disorder which began in 
service or is related to a service-connected disability, as 
detailed below.    

Regarding the Veteran's low back disability, since (for reasons 
unclear) the claim has been pending since 2000, and there has 
been a change in the criteria for evaluating such disability 
during this time, it will be necessary to evaluate the impairment 
it causes under both the old and new criteria.  As such, a 
current evaluation that provides findings relating to all the 
relevant criteria will be necessary.  

In addition, the Board observes that in an April 2003 rating 
decision the RO denied service connection for degenerative disc 
disease of the lumbar spine, yet in a March 2009 rating decision, 
the RO re-characterized the Veteran's service connected low back 
disorder from "low back strain" to "lumbar spine degenerative 
disc disease."  The precise disability for which service 
connection is in effect should be clarified as it could affect 
how the Veteran's impairment is evaluated.  

Under the foregoing circumstances, the case is REMANDED for the 
following actions:

1.	Ask the Veteran to identify all health 
care providers who have treated him since 
February 2010 for his low back pain or 
psychiatric disorders.  With any 
necessary authorization from the Veteran, 
attempt to obtain copies of pertinent 
treatment records identified by the 
Veteran.  

2.	In addition, the Veteran is asked to 
provide appropriate authorization to 
permit an attempt to obtain the records 
of his psychiatric evaluations by Drs. 
Conrad, Gilgun and Hutcheson as 
referenced in the Description of Medical 
Benefits Provided Along with Summary of 
Diagnoses, Description or Diagnostic 
Tests Performed, Nature of Any 
Significant Pre-Existing Conditions and A 
Brief Description of Surgeries Performed, 
If Any that was apparently associated 
with the claims file in January 1999.

3.	Obtain copies of the Veteran's service 
personnel records through official 
sources.  

4.	The veteran should be afforded a VA 
psychiatric examination.  The claims 
folder should be made available to the 
examiner for review before the 
examination, which review should be 
documented in any report provided.  The 
examiner is asked to identify the 
Veteran's current psychiatric disorders, 
and offer opinions as to whether it is at 
least as likely as not (50 percent 
probability) any began in service or is 
related to some incident in service, 
including the Veteran's documented in-
service head trauma; and/or whether it is 
at least as likely as not (50 percent 
probability) any currently diagnosed 
psychiatric disorder is due to or a 
consequence of the Veteran's service-
connected low back disability, or has 
measurably increased in severity as a 
result of the service-connected low back 
disability.  The basis for any opinion 
expressed, with specific references to 
any clinical findings, tests or medical 
texts which were relied upon in reaching 
the opinion should be provided.    

5.	The Veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his service-connected 
low back disability.  The claims folder 
should be made available to the examiner 
for review before the examination, which 
review should be documented in any report 
provided.  In the report of examination, 
the examiner is asked to identify  range 
of motion of the lumbar spine in degrees, 
with specific indication at what degree 
pain is elicited with movement; as well 
as 

a.) whether there are muscle spasms on 
extreme forward bending;

b.) whether this is loss of lateral spine 
motion that is unilateral in a standing 
position; and/or

c.) listing of the whole spine to the 
opposite side; positive Goldthwaite's 
sign; and/or

d.) marked limitation of forward bending 
in standing position, loss of lateral 
motion with osteo arthritic changes or 
narrowing or irregularity of joint space, 
or abnormal mobility on forced motion.  

The examiner is asked to indicate if 
there is sufficient pathology to support 
any pain elicited and any objective 
evidence of pain.  Pain with repetition 
of motion, on flare ups and due to 
fatigue also should be reported, and the 
extent of any additional limitation of 
motion due to such factors set forth, if 
possible.  Any episodes of bed rest 
prescribed by a physician should be 
reported along with its duration.   

6.	The RO then should re-adjudicate the 
issues on appeal, including clarifying 
the nature of the low back disability for 
which service connection is in effect, 
and if the benefits sought on appeal 
remain denied the Veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


